Case 18-05015 Doc 36 Filed 03/07/19 Entered 03/08/19 16:35:02 Page 1 of 2 _

iiiii;,.,l§@

UNITED STA-TES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
Bridgeport Division i§iii i"i-Yiii " 7 Pii iii 59
X
InRe: : Cha}§,i$z?l$?RlCi- C@i.ii;i
CoREY KUPERSMITH §MHJGEFDH? Ci
: Case No. 12-52303
Debtors : Honorable

 

§§ March 7, 2019

NOTICE OF APPEAL

NOTICE IS HEREBY GIVEN that Corey Kupersmith ,as a Pro Se Debtor pursuant to 28
U.S.C. § 15 S(a)(l), and Rules 8001, 8002(b)(l), and 8003 of the Federal Rules of Bankruptcy
Procedure, hereby appeals to the United States District Court from the final ruling of the Court and
the fact that my Attorneys have been removed from my case under threat and attack. I am now
Working pro se and haven’t been given the opportunity to get my records from my attorney Ellery
Plotkin or Andre Cayo to even begin to be able to defend myself. I am under an attack and to make
the Court Understand that With the threats of my person as Well as my attorneys, a death of another
attorney as Well as the fact that this bankruptcy is a scam and should never have been filed in the first
place, l appeal. The corruption is rampant, I am calling out the Trustee, the U.S. Trustee and the like,
l am asking this Court to recognize the Corruption Which l believe is a Rico Act. to Debtor’s motions
identified by; and including the final order entered by the Bankruptcy Court in this proceeding on
February 21,`2019. Trustee filed in this case and Was reported to the United States Assistant i`rustee
Holly Claiborn. l intend on exposing all the fraud to the proper authorities

Dated at Bridgeport, Connecticut, on the 7th of March 2019.

The Pro Se Debtor / Appellant
Respectfully Submitted_

  

Case 18-05015 Doc 36 Filed 03/07/19 Entered 03/08/19 16:35:02 Page 2 of 2

41 B Byram Terrace Drive
Greenvvich, CT 06831

UNITED STATES BANKRUPTCY COURT

 

DISTRICT OF CONNECTICUT
Bridgeport Division
X
In Re: : Chapter 7
COREY KUPERSMITH
Case No.
Debtors : Honorable

X March 7, 2019

 

CERTIFICATION OF SERVICE
I hereby certify that on l\/iarch 7, 2019 I filed the foregoing document With the Clerk of the
Court. 1 also certify that the foregoing document 1s being served this day via transmission of Not1ces
of Electronic Filing generated by CM/ECF on all counsel of` record orpro Se parties Who are
authorized to receive electronically Notices of Electronic Filing m this bankruptcy case identified on
the Service'List belovv, or by email, or by first class U.S. mail for those counsel or parties Who» are
not authorized to receive electronically Notices of Electronic Filing.

a) Notice of Appeal
Chapter 7 Standing Trustee

US Trustee
United States Department of

justice Office of United States

Dated: March 7, 2019 The Pro Se Debtor / Appellant
' ' Respectf`ully Submitted

Corey Kupe%smith, 13 §
41 B Byram Terrace rive
Greenwich, CT 06831

 
 
 
   

